Deny and Opinion Filed January 8, 2014.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-01650-CV

                              IN RE LAURA ANDERSON, Relator

                  Original Proceeding from the 199th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 199-55058-2011

                              MEMORANDUM OPINION
                            Before Justices FitzGerald, Lang, and Myers
                                     Opinion by Justice Myers
       Before the Court is the Petition for Writ of Mandamus filed by relator, Laura Anderson.

Relator contends the trial court abused its discretion in ordering a temporary reduction of real

party’s child support obligation. The facts and issues are well known to the parties, so we need

not recount them herein. Based on the record before us, we conclude relator has not shown she

is entitled to the relief requested.   See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d
833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator=s petition for writ of

mandamus.




131650F.P05                                         /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE